United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-685
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2011 appellant filed a timely appeal from the November 29, 2010
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
October 29, 2010 request for reconsideration. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this
nonmerit decision. The Board has no jurisdiction to review OWCP’s May 27, 2010 nonmerit
decision denying appellant’s December 10, 2009 request for reconsideration, as she did not
appeal that decision to the Board within 180 days. The Board also has no jurisdiction to review
the October 24, 2010 medical report submitted on appeal.2

1
2

5 U.S.C. § 8101 et seq.

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s October 29, 2010 request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error.
FACTUAL HISTORY
In the prior appeal,3 the Board affirmed OWCP’s February 22, 2008 denial of appellant’s
claim that an employer-scheduled functional capacity evaluation on June 21, 2005 injured her
left hand and wrist. The Board found that she failed to meet her burden of proof because the
evidence raised too many doubts about whether the injury occurred as alleged. Although
medical opinion evidence supported the claim, it failed to establish the critical element of causal
relationship. The facts of this case as set out in the Board’s prior decision are hereby
incorporated by reference.
On October 29, 2010 appellant requested reconsideration. She stated that she had
submitted a new medical report on December 10, 2009. Appellant noted that she was also
submitting a new medical report dated October 24, 2010. She added: “I am suffering daily from
this left wrist/hand injury.”
In a decision dated November 29, 2010, OWCP denied appellant’s October 29, 2010
request for reconsideration of its February 22, 2008 decision on the grounds that it was untimely
and failed to present clear evidence of error. It noted that the medical evidence to which she
referred was not received.
On appeal, appellant noted that she was not requesting reconsideration of the OWCP’s
February 22, 2008 decision. She submitted a copy of OWCP’s November 29, 2010 denial and
labeled February 22, 2008 as the “wrong date.” Appellant argued that her request for
reconsideration was timely from the Board’s June 17, 2009 order denying her petition for
reconsideration. She argues that OWCP did not acknowledge her attending physician’s report.
Appellant alleged that OWCP mishandled her claim. She alleged that OWCP did not review
important information. Appellant alleged that important information was missing. She reiterated
that she was injured during the functional capacity evaluation on June 21, 2005.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
3

Docket No. 08-1167 (issued October 7, 2008), petition for recon. denied, June 17, 2009.

2

(2) award compensation previously refused or discontinued.”4
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of the OWCP decision
for which review is sought.5 The one-year period begins on the date of the original decision.
However, a right to reconsideration within one year accompanies any subsequent merit decision
on the issues. This includes any hearing or review of the written record decision, any denial of
modification following reconsideration, any merit decision by the Board, and any merit decision
following action by the Board, but does not include pre-recoupment hearing decisions.6
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.7
The term “clear evidence of error” is intended to represent a difficult standard.8 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.9
ANALYSIS
The most recent merit review of appellant’s case is the Board’s October 7, 2008 decision
affirming the February 22, 2008 denial of her claim for compensation. Appellant had one year
from that decision, or until October 7, 2009, to file a timely request for reconsideration with
OWCP. Her October 29, 2010 request for reconsideration was more than a year too late. The
question for determination is whether this untimely request shows on its face that the most recent
merit decision was erroneous.
The request at issue is a single handwritten page, four sentences long. It stated that
appellant requested reconsideration and had submitted new medical evidence.
On its face, this request is merely informational. It advised what action appellant took
with a declaration that she still had pain. This brief correspondence does not establish that
OWCP’s denial of her claim for compensation was erroneous. In its October 7, 2008 decision
affirming OWCP’s denial, the Board explained the problems with appellant’s case and why too
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).
(Emphasis deleted.)
7

20 C.F.R. § 10.607.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

9

Id. at Chapter 2.1602.3.d(1).

3

many doubts remained about whether she injured her left hand and wrist as alleged. Appellant’s
untimely request does not resolve these doubts. It does not show that OWCP’s February 22,
2008 decision, as affirmed by the Board, was clearly erroneous. It does not meet the standard of
review for untimely requests.
The Board notes that appellant’s October 29, 2010 request provided no accompanying
evidence. Appellant submitted an October 24, 2010 medical report with her appeal to the Board,
but the Board has no jurisdiction to consider new evidence on appeal.10
Because appellant’s October 29, 2010 request for reconsideration is untimely and fails to
show clear evidence of error on the part of OWCP in its most recent merit decision, the Board
finds that OWCP properly denied that request. The Board will affirm OWCP’s November 29,
2010 decision.
Appellant takes issue on appeal with OWCP’s statement that she was requesting
reconsideration of its February 22, 208 decision, but OWCP is correct. OWCP’s February 22,
2008 decision is the last merit decision that provided her with a right to reconsideration within
one year. Appellant suggested that her request is timely from the Board’s June 17, 2009 order
denying her petition for reconsideration, but (1) the one-year period for requesting
reconsideration did not run from the Board’s June 17, 2009 nonmerit order and (2) appellant’s
October 29, 2010 request would still have been untimely. She repeats her argument that OWCP
mishandled her claim and that important information is missing, but none of that is relevant to
the issue before this Board, which is whether her October 29, 2010 correspondence satisfies the
difficult standard of review for untimely requests and warrants a reopening of her case for a
review on its merits. That is the only issue the Board may review on this appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s October 29, 2010 request for
reconsideration. The request was untimely and failed to show clear evidence of error in OWCP’s
most recent merit decision.

10

See supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the November 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

